Motion for reargument is granted and, upon reargument, the memorandum and order entered February 10, 2017 (147 AD3d 1490 [2017]) is amended by adding the words “testimony regarding” between the words “evidence of” and “a purported threatening letter” in the first sentence of the third paragraph of the memorandum; and by deleting the words “the letter” from the second sentence of the third paragraph of the memorandum and substituting the words “that testimony.”
Present — Centra, J.P., Lindley, NeMoyer, Curran and Troutman, JJ.